DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/202 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PG. Pub. No. 2015/0302968 A1) in view of Matsutani et al. (U.S. PG. Pub. No. 20060145804 A1).
With respect to claim 1, Lin et al., hereinafter referred to as “Lin,” teaches a coupled inductor (FIGs. 2-3), comprising:
a first coil 24 (see FIG. 2), comprising at least one first winding turn of a first conductive wire (wire of coil 24); and
a second coil 23, comprising at least one second winding turn of a second conductive wire (wire of coil 23), wherein the at least one first winding turn of the first conductive wire and the at least one second winding turn of the second conductive wire are respectively wound around a first pillar 201 and or 221 (FIG. 3) and a second pillar 211, wherein each of the at least one first winding turn and each of the at least one second winding turn being respectively wound around a vertical line (imaginary vertical line), wherein the second pillar 211 is integrally formed with a first magnetic plate 210 as a first T-core with the vertical line passing through the first pillar, the second pillar, and the first magnetic plate, wherein a first unitary magnetic body 212 and 200 covers the at least one second winding turn and the second pillar with the at least one second winding turn being entirely disposed inside a magnetic body that is formed by the first unitary magnetic body and the first magnetic plate, wherein the first pillar is formed on and in contact with a top surface of the first unitary magnetic body (pillar 201 is on body 200) with the first pillar and the second pillar being located at two opposite sides of the top surface of the first unitary magnetic body, wherein a second magnetic body 222 covers encapsulates the at least one first winding turn and the first pillar (paras. [0018]-[0019]). Lin does not expressly teach a first unitary magnetic body encapsulates the at least one second winding turn and a second 
Nonetheless, Matsutani et al., hereinafter referred to as “Matsutani,” teaches a coupled inductor (FIGs. 36A-36D), wherein a first unitary magnetic body (body 730 encapsulating coil 732) encapsulates the at least one second winding turn 732 and a second magnetic body (body 730 encapsulating coil 731) encapsulates the at least one first winding turn 731 (paras. [0260]-[0261]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic body encapsulating the coils as taught by Matsutani to the coupled inductor of Lin to provide the required magnetic saturation characteristics.
With respect to claim 4, Lin in view of Matsutani teaches the coupled inductor according to claim 1, wherein an axis of the first pillar and the an axis of the second pillar are on a same straight the vertical line (Lin, para. [0016]). 

6.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Matsutani, as applied to claim 1 above, and further in view of Yoshioka et al. (U.S. PG. Pub. No. 2017/0345551 A1).
With respect to claim 2, Lin in view of Matsutani teaches the coupled inductor according to claim 1. Lin in view of Matsutani does not expressly teach the first coil and the second coil are inversed coupled and the coefficient of coupling (K) of the first coil and the second coil has a negative value.
Yoshioka et al., hereinafter referred to as “Yoshioka,” teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein the first coil (any L1-L4) and the second coil (any L1-L4 other than first 
With respect to claim 3, Lin in view of Matsutani and Yoshioka teaches the coupled inductor according to claim 2, wherein K is in the range: -0.4 to -0.8 (Yoshioka, para. [0201]). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837